Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
CONTINUED EXAMINATION UNDER 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/21/21 has been entered.
RESPONSE TO ARGUMENTS
	The examiner acknowledges the amendment of claims 12-13, 16, 24-25 & 31.  Applicants arguments filed on (01/06/2021) have been fully considered but are deemed moot in view of new grounds of rejection. Due to the variation in claim scope via amendments a new ground of rejection is proper. 
CLAIM INTERPRETATIONS - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
CLAIM REJECTIONS - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 12-14, 20-26 & 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over
Krebs (U.S. Publication 2015/0077538) in view of TEXMAG GMBH VERTRIEBSGES (hereafter “TEXMAG”) (DE 202015104751) (**APPLICANT SUBMITTED IDS**) (TRANSLATION ON RECORD)
12, 24 & 31, Krebs discloses an apparatus comprising: a camera (7, Fig. 5  [0032] discloses the image capture apparatus has a camera 7 with a CMOS camera chip) configured to record a surface of a printed image (See Abstract wherein camera is for inspecting printed images for as printing or finishing machine with continuously moved printed products), the printed image being movable relative to the apparatus (See Abstract, [0002, 0009, 0020] discloses the printed product (See [0002], printed images) is continuously moved); a first illumination unit (7 left, Fig. 5 & [0009, 0034-0035, 0040, 0042]) configured to illuminate a first partial region of a region of the printed image ([0009] & See Fig. 5 wherein a left camera 7 and a right camera 7 are both used to illuminate different or partial regions of the printed product which are lateral in comparison) capturable by the camera (7, Fig. 5  [0032] discloses the image capture apparatus has a camera 7 with a CMOS camera chip); a second illumination unit (7 right, Fig. 5 & [0034-0035, 0040, 0042]) configured to illuminate a second partial region of the region capturable by the camera (7, Fig. 5  [0032] discloses the image capture apparatus has a camera 7 with a CMOS camera chip), wherein the first and second partial regions are arranged laterally next to each other (See Fig. 5 wherein a left camera 7 and a right camera 7 are both used to illuminate different or partial regions of the printed product which are lateral in comparison); and an evaluation unit (8, Fig. 5 & [0034, 0040] discloses image processing unit to process images captured by cameras 7) configured to process image information captured by the camera (7, Fig. 5  [0032] discloses the image capture apparatus has a camera 7 with a CMOS camera chip), wherein the first illumination unit (3, Fig. 1, 5 & [0031] discloses an illumination unit 3 in which a multiplicity of light-diodes are arranged inside a tunnel 12, with the result that the tunnel 12 is illuminated from the inside by the light-emitting diodes) (These light-emitting diodes are arranged inside a tunnel 12, with the result that the tunnel 12 is illuminated from the inside by the light-emitting diodes 13.) forms a diffuse illumination source ([0013, 0021, 0031] discloses in the case of a strip, it is possible for very good diffuse, homogeneous illumination to exist in this strip shaped region) and has an internally illuminated tunnel (12, [0031-0032, 0042] discloses a tunnel with diffusely reflective material in order to reduce reflections), and wherein the apparatus is configured to inspect printed images (See [0002]). 
Krebs is silent to wherein the first illumination unit differs from the second illumination unit.
However, TEXMAG’s discloses wherein the first illumination unit (9, Abstract) of a first type ([0007], diffuse lightening; [0009]: “in the ultraviolet, visible and/or infrared”) differs from the second illumination unit (10, Abstract) of a second type ([0007], “direct”).
 It would have been obvious to one of ordinary skill in the art at the time of filing to modify Krebs’s disclosure to include the above limitations in order to provide an inspection device for inspecting products arranged on material webs, which is inexpensive to produce and easy to use in the production process, and which enables effective error detection [0003].
As to claim 24 limitations beyond 12 & 31, Krebs discloses wherein the camera is configured to perform a surface inspection of the first and second partial regions at the same time. ([See Fig. 5])
As to claims 14 & 26, Krebs in view of TEXMAG discloses everything as disclosed in claims 12 & 24 respectively. In addition, TEXMAG discloses wherein the second illumination unit (S112, Fig. 6 & [0102] discloses second illumination unit 220 to illuminate the third region (S112)) is arranged outside the tunnel for illuminating a partial region of the region that is capturable by the camera 
As to claims 20 & 29, Krebs in view of TEXMAG discloses everything as disclosed in claims 12 & 24. In addition, Krebs discloses wherein the evaluation unit is configured to evaluate at least two stripes of an image that is captured by the camera, and wherein a first stripe originates from the first partial region and a second stripe originates from the second partial region. ([0013-0014, 0031-0038, 0040, 0044-0046])
As to claims 21 & 30, Krebs in view of TEXMAG discloses everything as disclosed in claims 20 & 29 respectively. In addition, Krebs discloses wherein the evaluation unit is configured to join together a plurality of successively recorded first stripes to form an overall image. [0013-0014, 0031-0038, 0040, 0044-0046]
As to claim 22, Krebs in view of TEXMAG discloses everything as disclosed in claim 21. In addition, Krebs discloses wherein the evaluation unit is configured to join together a plurality of successively recorded second stripes to form an overall image. [0013-0014, 0031-0038, 0040, 0044-0046]
As to claim 23, Krebs in view of TEXMAG discloses everything as disclosed in claim 12. In addition, Krebs discloses wherein the camera is configured to perform a surface inspection of the first and second partial regions at the same time. ([See Fig. 5])
Claims 13 & 25 is rejected under 35 U.S.C. 103 as being unpatentable over Krebs (U.S. Publication 2015/0077538) in view of TEXMAG GMBH VERTRIEBSGES (hereafter “TEXMAG”) (DE 202015104751) (**APPLICANT SUBMITTED IDS**) (TRANSLATION ON RECORD) as applied in claims 12 & 24, above further in view of O’Connell (U.S. Publication 2010/0134695)
As to claims 13 & 25, Krebs in view of TEXMAG discloses everything as disclosed in claims 12 & 24 
However, O’Connell’s [0040] & Fig. 1-3 & corresponding disclosure discloses providing lighting from multiple sides of a product image including on a side that faces away from the camera. 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Krebs in view of TEXMAG’s disclosure to include the above limitations in order to provide adequate image lighting. 
Claims 15-16 & 27 are rejected under 35 U.S.C. 103 as being unpatentable over Krebs (U.S. Publication 2015/0077538) in view of TEXMAG GMBH VERTRIEBSGES (hereafter “TEXMAG”) (DE 202015104751) (**APPLICANT SUBMITTED IDS**) (TRANSLATION ON RECORD) as applied in claims 12 & 24 respectively, above further in view of NEHSE et al. (U.S. Publication 2013/0208987)
As to claims 15 & 27, Krebs in view of TEXMAG discloses everything as disclosed in claims 12 & 24 respectively but is silent to wherein the second illumination unit forms a directional light source. 
However, NEHSE’s [0032] discloses wherein an illumination unit forms a directional light source. 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Krebs in view of TEXMAG’s disclosure to include the above limitations in order to applying lighting to only specific regions.
As to claim 16, Krebs in view of TEXMAG & NEHSE discloses everything as disclosed in claim 15. In addition, NEHSE discloses wherein the second illumination unit is configured to form incident light with an adjustable light incidence angle. ([0032] discloses adjusting illumination direction (i.e. angle))
Claims 17 & 28 are rejected under 35 U.S.C. 103 as being unpatentable over Krebs (U.S. Publication 2015/0077538) in view of TEXMAG GMBH VERTRIEBSGES (hereafter “TEXMAG”) (DE 202015104751) (**APPLICANT SUBMITTED IDS**) (TRANSLATION ON RECORD) & NEHSE et al. (U.S. Publication 2013/0208987) as applied in claims 15 & 27, above further in view of Cha (U.S. Publication 2008/0316596)
As to claims 17 & 28, Krebs in view of TEXMAG & NEHSE discloses everything as disclosed in claims 15 & 27 respectively but is silent to wherein the second illumination unit is configured to produce stripe-shaped light.
 However, Cha’s [0055-0058] discloses wherein an illumination unit is configured to produce stripe-shaped light.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Krebs in view of TEXMAG & NEHSE’s disclosure to include the above limitations in order to provide improve and adjust light diffusive capabilities.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Krebs (U.S. Publication 2015/0077538) in view of TEXMAG GMBH VERTRIEBSGES (hereafter “TEXMAG”) (DE 202015104751) (**APPLICANT SUBMITTED IDS**) (TRANSLATION ON RECORD), NEHSE et al. (U.S. Publication 2013/0208987) & Cha (U.S. Publication 2008/0316596) as applied in claim 17, above further in view of Kawauchi et al. (U.S. Publication 2015/0205261)
As to claim 18, Krebs in view of TEXMAG, NEHSE & Cha discloses everything as disclosed in claim 17 but is silent to wherein the second illumination unit has a cylindrical lens.
However, Kawauchi’s [0220] discloses wherein an illumination unit has a cylindrical lens.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Krebs in view of TEXMAG, NEHSE & Cha’s disclosure to include the above limitations in order to condense a parallel beam in the horizontal direction. 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Krebs (U.S. Publication 2015/0077538) in view of TEXMAG GMBH VERTRIEBSGES (hereafter “TEXMAG”) (DE 202015104751) (**APPLICANT SUBMITTED IDS**) (TRANSLATION ON RECORD) as applied in claim 12, above further in view of Daalderop et al. (U.S. Publication 2016/0073041)
As to claim 19, Krebs in view of TEXMAG & NEHSE discloses everything as disclosed in claim 12 but is silent to wherein the apparatus is configured such that the two illumination units illuminate cyclically and with time synchronization.
However, Daalderop’s [0031] discloses wherein the apparatus is configured such that the two illumination units illuminate cyclically and with time synchronization.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Krebs in view of TEXMAG & NEHSE’s disclosure to include the above limitations in order to prevent interference between multiple light sources [0031]. 
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen P Coleman whose telephone number is (571)270-5931.  The examiner can normally be reached on Monday-Thursday 5:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEPHEN P COLEMAN/Primary Examiner, Art Unit 2661